Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”), dated as of May 3,
2006 (the “Effective Date”), is made by and among Philip D. Barnes (“Barnes”),
Propex Fabrics Inc. (“Propex”) and Propex Fabrics Holdings Inc. (“Holdings”).

WITNESSETH:

WHEREAS, on December 1, 2004, Propex and Barnes entered into an employment
relationship governed by that certain letter agreement between Propex and Barnes
dated as of such date (the “Letter Agreement”);

WHEREAS, the parties have determined to terminate the Letter Agreement and sever
the employment relationship effective as of January 1, 2007 (the “Separation
Date”);

WHEREAS, Barnes has also served as an officer and/or director of Propex,
Holdings and some or all of their affiliated companies; and

WHEREAS, as of the Effective Date, Barnes has resigned from all offices and
directorships of Propex, Holdings and their affiliated companies other than Vice
President and CFO of Propex and Holdings.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Termination of Employment. Barnes will resign as Vice President and CFO of
Propex and Holdings, and Barnes’ employment with Propex, Holdings and their
affiliated companies, will terminate effective as of the Separation Date. The
Letter Agreement shall also be deemed terminated and of no further force and
effect as of the Separation Date. After the Separation Date, Barnes shall
receive no further compensation or benefits from Propex, Holdings or any of
their affiliated companies other than as provided herein and except for any
bonus payable pursuant to the 2006 Bonus Plan and any vested accrued benefits
Barnes has with respect to any earned but unused vacation or any “employee
benefit plan” as such term is defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, that is maintained or sponsored by
Propex, Holdings or any of their affiliated companies (the “Vested Accrued
Benefits”).

2. Payments. On the Separation Date, Barnes shall receive a lump-sum severance
payment in cash (less any applicable statutory withholdings or deductions) of
Four Hundred Eighty-Seven Thousand Five Hundred and No/100 Dollars ($487,500).
The date that such payment is made is referred to herein as the “Initial Payment
Date”. In addition, Propex shall reimburse Barnes for up to Thirty Thousand and
No/100 Dollars ($30,000) of the actual out-of-pocket expenses paid by Barnes to
third parties for outplacement, professional education, legal, and other job
search services and employment matters provided through January 1, 2008.

3. Confidentiality Obligations. Barnes agrees that he will not make use of or
disclose, without the prior consent of Propex, any Confidential Information (as
hereinafter defined) relating to Propex, Holdings or any of their affiliated
companies, and further agrees that he will return to Propex



--------------------------------------------------------------------------------

at the request of Propex all written materials in his possession at any time
embodying any such Confidential Information. For purposes of this Agreement,
“Confidential Information” includes information conveyed or assigned to Barnes
or known to, conceived, compiled, created, developed, discovered, used, or
obtained by Barnes during his employment relationship with or association with
Propex, Holdings or any of their affiliated companies or any of their
predecessors which concerns the business or affairs of Propex, Holdings or any
of their affiliated companies. Without limiting the generality of the foregoing,
“Confidential Information” includes information relating to inventions, trade
secrets, technologies, algorithms, source codes, passwords, databases, software,
products, services, finances, business plans, marketing plans, forecasts,
projections, legal affairs, supplier relationships, customer relationships,
potential customers and suppliers, business prospects, business opportunities,
personnel assignments, policies of every kind, compensation and benefits,
employees, contracts, assets or liabilities of Propex, Holdings or any of their
affiliated companies and information made available to Propex, Holdings or any
of their affiliated companies by other parties under a confidential
relationship. “Confidential Information,” however, shall not include
information: (a) which is, at the time in question, in the public domain through
no act of Barnes, (b) which is required by court or governmental order, law or
regulation to be disclosed, or (c) which Propex has expressly given Barnes the
right to disclose pursuant to a separate written agreement.

4. Non-Compete Obligations. In consideration of the payments made and to be made
to Barnes hereunder and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, Barnes agrees that during the
“Non-Compete Term” (as defined below) he will not:

(a) represent, engage in, carry on, or have a financial interest in, directly or
indirectly, individually, as a partner of a partnership or member of a limited
liability company, equity owner, stockholder (other than as a stockholder of
less than one percent (1%) of the issued and outstanding stock of a
publicly-held company whose gross assets exceed $100 million), investor, owner,
officer, director, trustee, manager, employee, agent, associate or consultant,
any business which directly competes with any of the services or products
produced, sold, conducted, developed, or in the process of development by
Propex, its parent or any of its subsidiaries or other affiliated companies on
the Separation Date within a 300 mile radius of Austell, Georgia;

(b) directly or indirectly, whether as a principal, agent, officer, director,
employee, consultant, independent contractor or otherwise, alone, in association
with or on behalf of any other person, firm, corporation or other business
organization, solicit, sell, call upon, advise, do or attempt to do business
with or otherwise contact any customer of Propex, its parent or any of its
subsidiaries or other affiliated companies as of the Separation Date;

(c) directly or indirectly, whether as a principal, agent, officer, director,
employee, consultant, independent contractor or otherwise, alone, in association
with or on behalf of any other person, firm, corporation or other business
organization, hire, attempt to hire, or assist in hiring any employee of Propex,
its parent or any of its subsidiaries or other affiliated companies, or
encourage any such employee to terminate his/her employment with Propex, its
parent, subsidiaries or other affiliated companies;

(d) directly or indirectly, whether as a principal, agent, officer, director,
employee, consultant, independent contractor or otherwise, alone, in association
with or on behalf of any other person, firm, corporation or other business
organization, solicit, encourage or induce

 

-2-



--------------------------------------------------------------------------------

any customer, supplier or other person, firm, corporation or other business
organization having a business relationship with Propex, its parent or any of
its subsidiaries or other affiliated companies to reduce, curtail, limit or
terminate his, her or its business with Propex, its parent or any of its
subsidiaries or other affiliated companies; or

(e) make any statement (orally or in writing) about Propex, its parent or any of
its subsidiaries or affiliated companies or any of their products or services,
which statement could reasonably be expected to be detrimental to Propex, its
parent or any of its subsidiaries or other affiliated companies or the marketing
or sale of any of their products or services.

The term “Non-Compete Term” means the period beginning on the Separation Date
and ending on April 1, 2008.

Barnes acknowledges that the limitations set forth herein on Barnes’ rights to
compete with Propex, its parent, subsidiaries and other affiliated companies are
reasonable and necessary for the protection of Propex, its parent, subsidiaries
and other affiliated companies. In this regard, Barnes hereby specifically
agrees that the limitations as to period of time and geographic area, as well as
all other restrictions on Barnes’ activities specified herein, are reasonable
and necessary for the protection of Propex, its parent, subsidiaries and other
affiliated companies. Barnes agrees that, in the event that the provisions of
this Section 4 should ever be deemed to exceed the scope of business, time or
geographic limitations permitted by applicable law, such provisions shall be and
are hereby reformed to the maximum scope of business, time or geographic
limitations permitted by applicable law.

Barnes acknowledges and agrees that the breach of any of the covenants made by
Barnes in Section 3 or this Section 4 would cause irreparable injury to Propex,
which could not sufficiently be remedied by monetary damages; and, therefore,
that Propex shall be entitled to obtain such equitable relief as declaratory
judgments, temporary, preliminary and permanent injunctions and orders of
specific performance, without in any case the posting of any bond, to enforce
those covenants or to prohibit any act or omission by Barnes that constitutes a
breach thereof. If a party must bring suit to interpret and/or enforce this
Agreement or to defend any such action, the prevailing party shall be entitled
to recover its attorneys’ fees and costs related thereto.

5. Consulting Arrangement. During the period (the “Consulting Period”) beginning
on the Separation Date and ending on April 1, 2008, Barnes shall make himself
available to consult with Propex, Holdings and their affiliated companies with
respect to their businesses and operations at such reasonable times as may be
requested by Propex on reasonable notice to Barnes. On or before the twentieth
day of each month during the Consulting Period, beginning on January 20, 2007
and ending on March 20, 2008, Barnes shall receive a consulting services fee in
cash (less any applicable statutory withholdings or deductions) of Twenty-One
Thousand Six Hundred Sixty-Seven and No/100 Dollars ($21,667). Propex and
Holdings shall promptly reimburse Barnes for out-of-pocket expenses incurred in
providing such consultation. Such consultation is not contemplated to require
more than a moderate amount of Barnes’ time on a monthly basis, and it is not
intended to interfere with Barnes’ ability to accept a full-time position.

6. Continuation of Health Care Benefits. Barnes will be eligible for continued
health (medical/dental/vision) care insurance in accordance with the
Consolidated Omnibus Budget Reconciliation Act (COBRA) for eighteen months from
the Separation Date, if Barnes elects coverage, at Propex’s sole cost and
expense. Barnes shall promptly notify Propex of any change of status, such as
reemployment, which would affect his rights to continued coverage under COBRA.

 

-3-



--------------------------------------------------------------------------------

7. Stock Options. Barnes has been previously granted 5,000 options to purchase
capital stock of Holdings pursuant to that certain Nonqualified Stock Option
Agreement for Employees between Barnes and Holdings (the “Option Agreement”).
Notwithstanding any term or provision of the Option Agreement, Holdings agrees
that, as of the Effective Date, 25% of said options (1,250 shares of the 5,000
shares) shall be “Vested” (as defined in the Option Agreement) and fully
exercisable. Provided that Barnes has not been previously terminated “For Cause”
(as defined in the Letter Agreement), 50% of said options (2,500 shares of the
5,000 shares) shall be Vested as of December 1, 2006, and 75% of said options
(3,750 shares of the 5,000 shares) shall be Vested as of December 1, 2007. The
remaining 25% of said options (1,250 shares of the 5,000 shares) are hereby
terminated and shall not be exercisable. Upon the occurrence of a “Change of
Control” (as defined in the Option Agreement) any time prior to December 1,
2007, 75% of the options granted under the Option Agreement (3,750 shares of the
5,000 shares) shall immediately be Vested and fully exercisable. Upon occurrence
of the 30th day following Barnes’ receipt of written notice of a Change of
Control, all options to purchase 3,750 shares as set forth in this Section 7,
Vested or not, shall terminate and expire. Barnes agrees that, except as
otherwise expressly provided in this paragraph, all stock option and other
rights, if any, of Barnes to acquire any capital stock or other equity interest
in Propex, Holdings or any of their affiliated companies have been and are
hereby cancelled and terminated. The Propex parties agree that any permitted
discretionary decisions made pursuant to the Option Agreement regarding Barnes’
stock options as set forth in this Section 7 shall be no less favorable than
those similar decisions generally affecting the stock options of other officials
or executives of the Propex parties.

8. Stock Repurchase. Holdings hereby waives its right under Section 4 of that
certain Propex Fabrics Holdings Inc. Employee Stockholders Agreement (the
“Stockholders Agreement”), to require Barnes to sell Shares (as defined in the
Stockholders Agreement) beneficially owned by Barnes to Company Eligible
Offerees (as defined in the Stockholders Agreement). The foregoing waiver shall
immediately terminate in the event that Barnes becomes employed by any
Competitor (as defined in the Stockholders Agreement).

9. Resignation as Officer and Director. As of the Effective Date, Barnes has and
does hereby resign from all offices and directorships of Propex and Holdings and
any of their affiliated companies other than Vice President and CFO of Propex
and Holdings. Barnes hereby resigns as Vice President and CFO of Propex and
Holdings effective as of the Separation Date.

10. Job References for Barnes. Propex and Holdings agree that any requests for
information regarding Barnes’ tenure and/or performance as Vice President and
CFO of Propex and Holdings will be referred to the Sterling Group, Attn:
Mr. Hunter Nelson.

11. Waiver and Release by Barnes. Barnes, on behalf of himself, his heirs,
executors, successors, administrators and assigns (collectively, “Barnes
Parties”), knowingly and voluntarily hereby discharges and releases Propex,
Holdings, their respective subsidiaries, affiliated companies and minority owned
companies and their respective predecessors, successors and assigns their
respective officers, stockholders, employees, directors, attorneys, and insurers
(the “Propex Parties”) from and waives any claims, demands, liabilities,
obligations, rights, damages and/or causes of action whatsoever, presently known
or unknown, that are based upon or arise in connection with any act, omission or
fact occurring prior to the Effective Date, including but not limited to the
following: (a) any statutory claims under the Age Discrimination in Employment
Act of 1967 and as amended by the Older Workers Benefit Protection Act, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act
of 1993, the Civil Rights Acts of 1964 and 1991, the Employee

 

-4-



--------------------------------------------------------------------------------

Retirement Income Security Act of 1974, or arising from any federal, state or
local statute, ordinance or regulation, (b) any common law, tort or contract
claims, including but not limited to, claims arising under any written or oral
agreements between Barnes and any of the Propex Parties, and (c) any claims,
matters or actions related to Barnes’ employment and/or affiliation with, or
separation from Propex, Holdings or their affiliated companies; SAVE AND EXCEPT
only (i) rights that cannot be waived under mandatory provisions of applicable
law, (ii) Barnes’ rights under this Agreement and (iii) Barnes’ rights to the
Vested Accrued Benefits.

12. Waiver and Release by Propex and Holdings. Propex and Holdings, on behalf of
themselves and all of their all affiliated entities and their respective
predecessors, successors, and assigns (the “Propex Releasing Parties”) hereby
fully and finally discharge and release the Barnes Parties and their attorneys
from any and all claims and causes of action of whatsoever nature, whether known
or unknown that are based upon or arise in connection with any act, fact or
omission occurring prior to the Effective Date SAVE AND EXCEPT only the rights
of the Propex Releasing Parties under this Agreement. The Propex Releasing
Parties acknowledge that Barnes has returned all property due to be returned to
them.

13. Certain Acknowledgements, Representations and Agreements. Barnes
acknowledges, represents and agrees (a) that he has been fully informed and is
fully aware of his right to discuss any and all aspects of this matter with an
attorney of his choice, (b) that he has carefully read and fully understands all
of the provisions of this Agreement, (c) that he has had sufficient time to
consider fully this Agreement and has knowingly and voluntarily elected to
execute and deliver this Agreement after having had sufficient time to consider
it, and (d) that he accepts the terms of this Agreement as fair and equitable
under all the circumstances and voluntarily executes this Agreement.

14. Notices. All notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and shall be considered delivered
to the recipient when actually delivered to the recipient in person, by United
States mail, next day delivery services such as FedEx and UPS, courier, telegram
or facsimile transmission. The address of Propex and Holdings for purposes of
notice shall be 260 The Bluffs, Austell, Georgia 30168 or such other address as
may specified by Propex by notice to Barnes. The address of Barnes for purposes
of notice shall be 4787 Crest Park Lane, Marietta, GA 30068 or such other
address as may be specified by Barnes by notice to Propex.

15. Entire Agreement. This Agreement sets forth the entire agreement between
Barnes, Propex and Holdings and supercedes any prior understandings or oral
agreements among the parties with respect to the subject matter hereof or any
employment relationship between Barnes and Propex, Holdings or any of their
affiliated companies. No one has promised Barnes anything that is different from
what is set forth in this Agreement. No other promises or agreements shall be
binding upon Barnes, Propex or Holdings with respect to the subject matter of
this Agreement unless separately agreed to in writing. Except as provided in
Section 14, this Agreement may be modified or amended or any provision hereof
waived only by a written instrument signed by all of the parties hereto.

16. Modification and Severability. If a court of competent jurisdiction declares
that any provision of this Agreement is illegal, invalid or unenforceable, then
such provision shall be modified automatically to the extent necessary to make
such provision fully legal, valid or enforceable. If such court does not modify
any such provision as contemplated herein, but instead declares it to be wholly
illegal, invalid or unenforceable, then such provision shall be severed from

 

-5-



--------------------------------------------------------------------------------

this Agreement, this Agreement and the rights and obligations of the parties
hereto shall be construed as if this Agreement did not contain such severed
provision, and this Agreement otherwise shall remain in full force and effect.

17. Assignability; Binding Effect. Neither this Agreement nor any interest
herein may be assigned, directly or indirectly, by Barnes without the prior
written consent of Propex. This Agreement and any interest herein is freely
assignable, directly or indirectly, by Propex and Holdings. This Agreement shall
be binding upon and inure to the benefit of Barnes and his heirs, legal
representatives and permitted successors and assigns, and Propex and Holdings
and their respective successors and assigns.

18. Multiple Counterparts. This Agreement may be executed by the parties hereto
in multiple counterparts, each of which shall be deemed an original for all
purposes, and all of which together shall constitute one and the same
instrument. The officer executing this Agreement on behalf of Propex and
Holdings represents that he has the requisite authority to do so and bind each
such entity.

19. Controlling Law. This Agreement has been made in the State of Georgia and
Georgia law applies to it. If any part is found to be invalid, the remaining
parts of the Agreement will remain in effect as if there were no invalid part.

 

PROPEX FABRICS INC. By:  

/s/ J. F. Dana

Name:   Joseph F. Dana Title:   President & CEO Date:   May 3, 2006 PROPEX
FABRICS HOLDINGS INC. By:  

/s/ J. F. Dana

Name:   Joseph F. Dana Title:   President & CEO Date:   May 3, 2006

 

/s/ Philip D. Barnes

Philip D. Barnes

Date: May 3, 2006

 

-6-